Title: To Thomas Jefferson from George Muter, with Reply, 20 December 1780
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Decr. 20. 1780.

A requisition is made for a hhd. of spirits to be Sent to Chesterfield Ct. house, to be issued at the reduced prices, to the officers there. I have inclosed an order on the Commissary of Stores for a hhd., tho’ I am doubtfull it will not meet with your Excellency’s approbation, as I understand the pay in the new money was to take place the first of August last, and also I have heard, the Assembly have a resolution now before them, to make good the depreciation  “till that time. The person who is to carry over the Spirits, if the order is countersigned by your Excellency, is now waiting.
General Muhlenberg informs me, all the hides on the south side of the James river have been brought to Petersburgh and are in Mr. Elliott’s hands, well taken care of.
I have the honour to be Your Excellency’s Most hl Servant,

George Muter C.


In Council Dec. 20. 1780.
The board are of opinion that the articles directed to be furnished the army at reduced prices were intended in lieu of depreciation, and therefore ought to cease from the 1st day of Aug. last from which time depreciation is to be made up to them by advanced pay.
Th: Jefferson

